Citation Nr: 0303677	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  94-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain from December 7, 1993, to 
March 13, 2001.

3.  Entitlement to service connection for a bilateral arm 
disability. 

(The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD will be the subject of separate 
decisions.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to an evaluation in excess of 10 
percent for lumbosacral strain from December 7, 1993, to 
March 13, 2001, has previously been characterized as 
entitlement to an earlier effective date for the 40 percent 
evaluation of this disability.  The United States Court of 
Appeals for Veterans Claims, formerly the Court of Veterans 
Appeals (Court) has found that there is a distinction between 
a veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The record shows that this appeal arises from a 
notice of disagreement with the evaluation initially assigned 
to the veteran's lumbosacral strain in the decision which 
granted service connection for this disability.  Therefore, 
the Board finds that this appeal is best characterized as 
stated on the first page of this decision.  As the veteran's 
representative has expressed satisfaction with the 40 percent 
evaluation for his lumbosacral strain, the Board need not 
consider the evaluation of his disability subsequent to March 
14, 2001.  

The Board is undertaking additional development of the issues 
of entitlement to service connection PTSD, and entitlement to 
service connection for a psychiatric disability other than 
PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  The limitation of motion of the veteran's cervical spine 
is no greater than moderate.  

2.  The veteran's cervical spine symptoms more nearly 
resemble those of moderate intervertebral disc syndrome under 
the rating code in effect prior to September 23, 2002.

3.  The veteran's cervical spine disability was not 
productive of incapacitating episodes requiring bedrest 
prescribed by a physician and treatment by a physician for 
four to six weeks during the past 12 months; separate 
evaluation of chronic orthopedic and neurologic 
manifestations does not result in a higher evaluation.

4.  The veteran did not have more than slight limitation of 
motion of the lumbar spine prior to March 14, 2001, with 
subjective complaints of pain on motion.  

5.  Uncontroverted medical opinion states that the veteran's 
symptoms involving his bilateral arms are the result of his 
service connected cervical spine disability; there is no 
evidence of a separate bilateral arm disability with 
symptomatology that does not overlap or duplicate that used 
to evaluate his cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for cervical strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.51, 4.59, 4.71a, Codes 5290, 5293 
(2002); 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Code 5293).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain from December 7, 
1993, to March 13, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.51, 4.59, 4.71a, Codes 5292, 5295 (2002).  

3.  Entitlement to service connection for a bilateral arm 
disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.310(a), 4.14 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation of his service 
connected cervical spine strain is insufficient to reflect 
the level of impairment caused by this disability.  
Similarly, he contends that his lumbosacral strain was more 
severe prior to March 14, 2001, than is indicated by the 10 
percent evaluation assigned during that period.  Finally, the 
veteran contends that he has developed a bilateral arm 
disability as a result of his cervical spine disability.  He 
argues that this is a separate disability which warrants a 
separate evaluation.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations and obtained pertinent 
medical opinions in conjunction with his claim.  A March 2001 
report of contact with the veteran's attorney shows that the 
rating criteria for the veteran's disabilities were explained 
during two phone conversations.  The attorney was asked 
whether or not he had any additional evidence to submit, and 
he replied that there was none.  In May 2001, a letter 
informing the veteran of the Veterans Claims Assistance Act 
of 2000 and the changes brought about by this law was mailed 
to the veteran.  The veteran offered testimony in support of 
his claims at a hearing before the Board, and at additional 
hearings at the RO.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
these issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  


I. Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

As noted earlier, these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Cervical Spine

Entitlement to service connection for cervical strain was 
established in an August 2001 rating decision.  A 20 percent 
evaluation was assigned for this disability, effective from 
February 6, 1998.  A September 2001 rating decision found 
that clear and unmistakable error was contained in the August 
2001 rating decision, and changed the effective date for 
service connection to August 21, 1995, the date of the 
receipt of the veteran's claim.  The 20 percent evaluation 
was unchanged, and has been confirmed by subsequent rating 
decisions.  

The veteran's cervical strain is evaluated under the rating 
code for limitation of motion of the cervical spine.  Severe 
limitation of motion of the cervical spine is evaluated as 30 
percent disabling.  Moderate limitation of motion is 
evaluated as 20 percent disabling.  Slight limitation of 
motion merits continuation of the 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5290.  

Medical evidence has confirmed disc degeneration at C5 to C6, 
and medical opinion has related the veteran's neurologic 
complaints to his service connected disability.  Therefore, 
the rating code for intervertebral disc syndrome must be 
considered.  At this juncture, the Board notes that the 
rating code governing the evaluation of intervertebral 
syndrome has recently changed.  The changes are effective 
from September 23, 2002.  67 Fed. Reg. 54345-54349.  The 
veteran and his representative were notified of this change 
in a September 2002 letter, and were provided with a copy of 
the new regulation in October 2002.  A reply received in 
November 2002 indicated that they had no new evidence or 
argument to present.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the 
Board will evaluate the veteran's disability under both the 
new and old regulations.  However, the new rating code may 
not be applied prior to the September 23, 2002, effective 
date.  

Under the regulation in effect prior to September 23, 2002, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief is evaluated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
is evaluated as 20 percent disabling.  Mild intervertebral 
disc syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

According to the regulation that became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, then a 60 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, then a 40 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months, then a 20 percent evaluation is warranted.  When 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months, then a 10 percent evaluation is merited.  Note (1) 
states that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) says that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Code 5293).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the findings of VA 
examinations conducted in January 1995.  A neurologic 
examination stated that the veteran had subjective complaints 
of painful numbness of the ring and little fingers of both 
hands.  His hand felt tight and weak, and he felt grinding 
and popping of his neck on movement.  The cervical spine had 
flexion of 60 degrees, extension of 45 degrees, lateral 
rotation of 75 degrees, and lateral flexion of 45 degrees 
bilaterally.  There was no tenderness of the trapezius 
borders or the trapezius muscle.  The deep tendon reflexes 
were very brisk in the upper extremities.  The veteran had 
full motor strength of all muscle groups, and no trophic 
changes.  He had hypesthesia of the ring and little fingers 
of both hands, the ulnar aspect of both arms, the ulnar side 
of both forearms, and the posterior aspect of both arms.  
There was average dexterity and full strength for grasping.  
An X-ray study revealed very early hypertrophic growth on the 
anterior inferior margin.  The diagnoses were very early 
spondylosis deformans, cervical spine, and numbness in both 
upper extremities of hitherto unknown etiology.  

The report of a January 1995 nerve conduction study and 
electromyography states that the range of motion of the neck 
was within functional range.  There was no change in degree 
of tingling and numbness of the little and ring fingers with 
neck range of motion.  There was good range of motion and 
strength in the upper extremities.  Impaired sensation of the 
ulnar aspect of the palm and dorsum of the hand was noted.  
The impression was no electrodiagnostic evidence of ulnar 
nerve involvement or cervical radiculopathy at the C8 to T1 
level.  

Records dated September 1997 to November 1997 from a private 
chiropractor reveal that the veteran had been involved in a 
motor vehicle accident in August 1997.  On examination, there 
was decreased flexion with pain in the paraspinal musculature 
bilaterally, and radiation down the thoracic spine between 
the shoulder blades bilaterally.  Extension was also 
decreased with pain in the cervical paraspinal musculature.  
Lateral flexion and rotation were decreased as well with 
pain.  Palpation of C1 to C4 elicited pain.  The dermatomes 
supplied by C8 and T1 were hypesthetic bilaterally.  The 
diagnoses included acceleration/deceleration injury to the 
cervical spine, and cervical radiculitis.  The prognosis for 
full recovery was good.  Additional records show that the 
veteran underwent therapy and follow-up visits.  As of the 
last visit on October 31, 1997, his flexion of the cervical 
spine was 25 degrees, extension was 50 degrees, right lateral 
flexion was 41 degrees, left lateral flexion was 44 degrees, 
right rotation was 48 degrees, and left rotation was 57 
degrees.  The final report stated that while the veteran's 
condition had become permanent, stationary, and apparently 
well healed, there would be subjective and objective 
residuals secondary to the mechanical properties of the 
fibrotic nature of the repair process. 

The veteran was afforded an additional VA examination in 
February 2001.  He stated that neck pain was constant at all 
times, but that it might be aggravated by sudden movements of 
the arms or neck.  The veteran added that there was no 
additional limitation of motion during flare-ups, which were 
very short lived.  These were caused by sudden movements.  
Flexion of the cervical spine was zero to 45 degrees, 
extension was zero to 40 degrees, lateral flexion was zero to 
30 degrees bilaterally, and rotation was zero to 60 degrees 
bilaterally.  He claimed pain during all range of motion 
testing, especially at the end of extension.  The pain was 
located at the base of the skull where it met the spine.  The 
veteran had normal grip and strength of all examined joints.  
Deep tendon reflexes were normal, as was coordination.  The 
veteran claimed off and on tingling of the first, second, and 
third fingers of both hands, and constant tingling and 
numbness of the tip of the fourth and fifth fingers on both 
hands.  There were also subjective complaints of pain 
radiating centrally along the medial aspect of both upper 
extremities.  An X-ray study of the cervical spine was 
normal.  The diagnoses included cervical strain, and 
peripheral neuropathy of both upper extremities.  

At a March 2001 VA neurologic examination, the veteran's 
muscle strength was grossly normal, but sustained effort 
against the examiner's resistance resulted in eventual give 
way and pain.  The sensory examination showed decreased 
pinprick in the medial part of both hands and forearms, and 
position sense was normal.  Reflexes were brisk.  The veteran 
had moderate limitation of neck movements.  The diagnoses 
included chronic neck pain radiating to the arms.  In 
November 2001 and December 2001 addendums to the March 2001 
VA examination, the examiner stated that the veteran's pain 
of the arms was clearly service connected.  The last addendum 
noted the findings of a December 2001 magnetic resonance 
imaging study, which revealed some disc bulging at C5 to C6.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's cervical spine disability is 
not warranted.  The Board notes that the period of time in 
which the veteran displayed the greatest reduction in the 
range of motion was during treatment following a motor 
vehicle accident.  The record shows that the veteran's 
cervical flexion has varied from 25 degrees to 60 degrees, 
his extension from 40 degrees to 50 degrees, his lateral 
flexion from 30 degrees to 45 degrees, and rotation from 41 
degrees to 75 degrees.  These measurements include those 
shortly after the 1997 accident.  However, at no time do any 
of these measurements amount to greater than moderate 
limitation of the range of motion of the cervical spine, 
which merits continuation of the 20 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Code 5290.  

Similarly, the veteran does not meet the criteria for an 
increased rating under the rating code for intervertebral 
disc syndrome that was in effect prior to September 23, 2002.  
The veteran reports off and on tingling of the first, second, 
and third fingers on both hands, and constant tingling and 
numbness of the tip of the fourth and fifth fingers on both 
hands.  He also has complaints of pain radiating into his 
arms.  The veteran experiences flare-ups, but they are 
described as very brief, and are precipitated by sudden 
movements.  There is no evidence of muscle spasm of the 
cervical spine.  The veteran retains deep tendon reflexes in 
all upper extremities, as well as grip, strength, and 
coordination.  The Board finds that this symptomatology more 
nearly resembles that of moderate intervertebral disc 
syndrome, which warrants continuation of the 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (2002).

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Code 5293 that became effective on September 23, 2002, also 
fail to provide a basis for an increased evaluation.  The 
veteran reported flare-ups at the February 2001 examination, 
but these were described as very short lived.  There is no 
evidence that the veteran experienced episodes requiring bed 
rest and treatment by a physician for four to six weeks 
during the last 12 months, so an increased evaluation cannot 
be awarded under that portion of 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Code 5293).  

Finally, the Board has also considered the portion of the new 
rating code which allows for combining under 38 C.F.R. § 4.25 
separate evaluations for the veteran's neurologic and 
orthopedic manifestations along with the evaluations for all 
other disabilities, but this does not result in a higher 
evaluation.  The veteran's orthopedic manifestations have 
already been determined to be productive of no greater than 
moderate limitation of the range of motion under 38 C.F.R. 
§ 4.71a, Code 5290, which is evaluated as 20 percent 
disabling.  The regulation that governs the evaluation of 
diseases of the peripheral nerves, 38 C.F.R. § 4.124a, 
indicates that when involvement is wholly sensory, the rating 
should be for the mild, or at the most the moderate, degree.  
The primary objective finding of the February 2001 and March 
2001 VA examinations was decreased pinprick, with subjective 
complaints of tingling and numbness into the hands, arms, and 
fingers.  These findings are wholly sensory and must be 
considered mild, which equates to a 10 percent evaluation 
under the rating code for incomplete paralysis of the ulnar 
nerve.  38 C.F.R. § 4.124a, Code 8516.  Moderate paralysis 
would require additional objective findings.  When these 
evaluations are combined with the current evaluations for all 
of the veteran's other disabilities (40 percent for 
lumbosacral strain, 30 percent for migraine headaches, and 
zero percent for bilateral hearing loss), as is required, the 
veteran's combined evaluation remains at the current 70 
percent rating.  Therefore, this portion of 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Code 5293) does not result in a higher 
evaluation for the veteran.  

The Board has considered the factors of pain, incoordination, 
weakness, and excess fatigability in evaluating the veteran 
under 38 C.F.R. § 4.71a, Code 5290 and the old version of 
38 C.F.R. § 4.71a, Code 5293 (2002), but these factors do not 
provide a basis for a higher rating under either code.  The 
examinations have noted normal coordination and strength.  
Pain has been noted at the limits of movements of the neck 
particularly on extension, but additional limitation of 
motion due to pain was not shown, even during flare-ups.  
Therefore, an increased rating is not warranted under these 
rating codes.  38 C.F.R. §§ 4.40, 4.51, 4.59.  

Lumbosacral Strain

Entitlement to service connection for lumbosacral strain was 
established in a February 2000 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
December 7, 1993.  This evaluation was increased to 40 
percent in an April 2001 rating decision, effective from 
March 14, 2001.  

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

The rating code for limitation of motion of the lumbar spine 
is also for consideration.  Severe limitation of motion of 
the lumbar spine is evaluated as 40 percent disabling.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Slight limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5292.  Finally, 
the additional impairment that results from pain, 
incoordination, weakness, or excess fatigability are also 
used to evaluate the veteran's disability.  38 C.F.R. 
§§ 4.40, 4.51, 4.59.  The rating code for intervertebral disc 
syndrome is not for application, as there is no diagnosis of 
a lumbar disc disability. 

The veteran was afforded a VA examination of his back in 
January 1995.  He complained of low back pain on a daily 
basis.  At times, his low back region felt warm.  His pain 
extended down the posterior sides to the knee, more on the 
left than the right.  He occasionally had paresthesias in his 
toes.  The veteran could not lift any heavy objects or stand 
for any length of time.  On examination, there was a small 
increase in the lumbar lordosis, but there was no fixed 
deformity.  The musculature of the back was soft and 
nontender, with no trigger points.  There was 75 degrees of 
forward flexion, 30 degrees of backward extension, 40 degrees 
of lateral flexion bilaterally, and 90 degrees of rotation 
bilaterally.  Objective evidence of pain on motion was not 
noted.  The deep tendon reflexes of the lower extremities 
were brisk and symmetric, and there was full motor strength 
in all muscles of the lower extremities.  An X-ray study 
revealed slight wedging of L1 and possibly minimal wedging of 
L2.  The diagnosis was old compression fracture of L1 and 
possibly L2.  

The September 1997 records from the veteran's chiropractor 
show that the veteran complained of pain in the low back 
following a motor vehicle accident.  The diagnoses included 
acceleration/deceleration injury to the lumbar spine, 
secondary to motor vehicle accident. 

The veteran was next examined for his lumbar spine disability 
on March 14, 2001.  This examination is the basis for the 
current 40 percent evaluation.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain from December 7, 1993, 
to March 13, 2001, is not warranted.  Neither the January 
1995 examination nor the 1997 chiropractic records 
demonstrate muscle spasm of the lumbar spine.  In addition, 
there was no listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, or loss of lateral motion with 
osteo-arthritic changes.  There was slight wedging at L1 and 
possibly L2, but narrowing or irregularity of the joint space 
was not described.  Therefore, the criteria for an evaluation 
in excess of 10 percent were not demonstrated.  38 C.F.R. 
§ 4.71a, Code 5295.  Similarly, the findings of 75 degrees of 
forward flexion, 30 degrees of backward extension, 40 degrees 
of lateral flexion bilaterally, and 90 degrees of rotation 
bilaterally does not equate to greater than slight limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.  
Finally, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40, 4.51, and 4.59 have been considered, but the veteran 
retained full muscle strength on examination, and objective 
evidence of pain on motion was not demonstrated.  Therefore, 
entitlement to an evaluation in excess of 10 percent during 
the period in question is not demonstrated. 

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

The veteran states that he has developed a bilateral arm 
disability as a result of active service.  He argues that 
this disability is the direct result of his service connected 
cervical spine disability.  The Board agrees that he has 
symptoms that affect his arms, but must also find that 
service connection for a bilateral arm disability is not 
warranted.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2001).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (2001), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (2001), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 (2001), unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14 (2001).  Esteban, at 261.  The critical element cited 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  

The medical evidence clearly demonstrates that the veteran 
experiences various neurologic symptoms in his upper 
extremities.  However, the medical evidence just as clearly 
demonstrates that these symptoms are the result of his 
service connected cervical spine disability, and not the 
manifestation of a separate disability.  The December 2001 
addendum to the November 2001 VA examination states that it 
is as likely as not that the veteran's pain in the arms is 
due to compression of the roots at the level of the neck.  It 
further states that this is part of the veteran's service 
connected disability.  The remaining medical evidence is 
negative for any indication or opinion that the veteran has a 
bilateral arm disability that is not duplicative or 
overlapping with his cervical spine disability.  

Service connection for a bilateral arm disability is not 
warranted.  The veteran has not submitted any evidence of a 
bilateral arm disability that is independent, separate, and 
distinct from his cervical spine disability.  According to 
the December 2001 medical opinion, what the veteran considers 
to be a separate disability is actually a symptom of the 
cervical spine disability for which he already receives 
compensation.  The rating code for intervertebral disc 
syndrome that was used to evaluate his service connected 
cervical spine disability clearly contemplates neurological 
symptoms in the extremities.  See 38 C.F.R. § 4.71a, Code 
5293.  In effect, the veteran already has service connection 
for a bilateral arm disability.  However, as the 
symptomatology of the bilateral arm disability for which he 
seeks service connection is clearly duplicative and 
overlapping with that of the cervical spine disability, 
service connection for a separate disability may not be 
established.  38 C.F.R. § 4.14.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for cervical strain is denied. 

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from December 7, 1993, to March 13, 2001, 
is denied. 

Entitlement to service connection for a bilateral arm 
disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

